The Grievance Committee for the Tenth Judicial District has petitioned this court for authorization to institute a disciplinary proceeding against the above-named attorney. By affidavit dated August 7, 1986, respondent submits his resignation as an attorney and counselor-at-law. Respondent was admitted to practice by the Appellate Division, First Judicial Department, on December 12, 1966, under the name David Logan Potts.
Respondent indicates that his resignation is freely and voluntarily rendered; that he is not being subjected to coercion or duress; that he is fully aware of the implications of submitting his resignation; and that he could not successfully defend himself on the merits against the allegations of the complaint pending against him.
Petitioner notes that a complainant indicated that after respondent was retained in connection with the sale of her house, respondent was given a $36,000 down payment to be *658held in escrow. Thereafter, respondent gave the complainant a check for $33,500 less his fee of $1,000 and less $1,500 which was to be held until the seller vacated the premises. The check for $33,500 was returned for insufficient funds. The respondent has admitted this conversion but indicates he has made arrangements to fully reimburse his client.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and his name struck from the roll of attorneys and counselors-at-law, effective forthwith. Mollen, P. J., Mangano, Thompson, Bracken and Kunzemán, JJ., concur.